NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELIAS RODRIGUEZ-CARDENAS, AKA                    No.   16-73371
Elias Cardenas-Rodriguez, AKA Elias
Rodriguez, AKA Raul Cardenas Rodriguez,          Agency No. A090-820-896

                Petitioner,
                                                 MEMORANDUM*
 v.

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**


Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Elias Rodriguez-Cardenas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s determination that an alien did not establish ten years of continuous

physical presence. Zarate v. Holder, 671 F.3d 1132, 1134 (9th Cir. 2012). We deny

in part and dismiss in part the petition for review.

       Substantial evidence supports the agency’s denial of cancellation of removal

for failure to demonstrate ten years of continuous physical presence, where

Rodriguez-Cardenas presented inconsistent testimony with insufficient

corroboration regarding the length of his departures from the United States. See

8 U.S.C. § 1229b(b)(1)(A), (d)(2) (a departure in excess of 90 days breaks

continuous physical presence); Hernandez-Mancilla v. Holder, 633 F.3d 1182,

1184 (9th Cir. 2011) (under the deferential substantial evidence standard, the court

will uphold the agency’s factual findings unless the evidence compels a contrary

result).

       We lack jurisdiction to review Rodriguez-Cardenas’ unexhausted

contentions that the IJ failed to notify him of the need for corroborating evidence,

failed to take testimony from his wife, and failed to properly develop the record.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                  16-73371